Name: Commission Regulation (EEC) No 2216/87 of 24 July 1987 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 1687/76 and repealing Regulation (EEC) No 1432/87
 Type: Regulation
 Subject Matter: trade;  animal product;  marketing;  trade policy
 Date Published: nan

 25. 7. 87 Official Journal of the European Communities No L 204/55 COMMISSION REGULATION (EEC) No 2216/87 of 24 July 1987 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 1687/76 and repealing Regulation (EEC) No 1432/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, tion (EEC) No 1432/87 (9), has been furnished within the time limit laid down in Article 31 of Commission Regu ­ lation (EEC) No 2730/79 (10), as last amended by Regula ­ tion (EEC) No 1 180/87 (") ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds periodically fixed in the beef and veal sector ; whereas, for the same reason, footnote (7) to Part 3 of Annex I to Commission Regulation (EEC) No 1956/87 of 3 July 1987 fixing the monetary compensatory amounts appli ­ cable in the agricultural sector and certain coefficients and rates required for their application (12) should be applied ; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3) has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold substantial stocks of boned intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question and it is appropriate therefore to offer this meat for sale in accordance with Commission Regulations (EEC) No 2539/84 and (EEC) No 2824/85 (4) ; Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (13), as amended by Regulation (EEC) No 1002/86 (14) stipulates that monetary compensatory amounts may be fixed in advance only if the export refund is fixed in advance ; whereas the absence of refunds for the meat in question means that this requirement cannot be met ; whereas for the sake of impartiality it should in this instance be suspended so that advance fixing of the monetary compensatory amounts can be permitted ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed in taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application for the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 520/87 (*) ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Regu ­ lation (EEC) No 1 687/76 ; whereas, however, Annex I of the said Regulation setting out the entries to be made in control copies should be expanded ; Whereas Regulation (EEC) No 1432/87 should be repealed ; Whereas the export of meat sold under this Regulation must be guaranteed by the lodging of a security, the amount of which may differ from that provided - for in Article 15 of Commission Regulation (EEC) No 2173/79 Q ; whereas such security shall be released when proof, as required by Article 13 (4) of Commission Regu ­ lation (EEC) No 1687/76 (8), as last amended by Regula Whereas the measures provided for in this Regulation arein accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2 OJ No L 48 , 17 . 2. 1987, p. 1 . 0 OJ No L 238 , 6 . 9 . 1984, p. 13 . (4) OJ No L 268 , 10 . 10 . 1985, p . 14 . 0 OJ No L 136, 26. 5. 1987, p. 32. H OJ No L 317, 12. 12 . 1979, p . 1 . (") OJ No L 113, 30 . 4. 1987, p. 27. ( 12) OJ No L 186, 6. 7. 1987, p . 3 . H OJ No L 310, 21 . 11 . 1985, p . 22. 14 OJ No L 93, 8 . 4. 1986, p . 8 . 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . Is) OJ No L 52, 21 . 2 . 1987, p. 13 . 0 OJ No L 251 , 5 . 10 . 1979, p. 12 . (8) OJ No L 190, 14 . 7. 1976, p. 1 . No L 204/56 Official Journal of the European Communities 25. 7. 87 (c) by way of derogation from Article 2 ( 1 ) of Regulation (EEC) No 3155/85 the monetary compensatory amount may be fixed in advance . In cases where use is made of the option specified at (c) :  the application for advance fixing must be lodged at the same tme as the application for the export licence,  the application for advance fixing must be accompa ­ nied by the contract of sale,  the export licence may be used for intervention meat only,  section 18 (a) of the export licence shall carry the following entry in one of the Community languages :  Valido Ã ºnicamente para carnes de intervenciÃ ³n vendidas ?on arreglo al Reglamento (CEE) n ° 2216/87  Kun gyldig for interventionskÃ ¸d solgt i henhold til forordning (EÃF) nr. 2216/87  Nur gÃ ¼ltig fÃ ¼r Interventionsfleisch  Verkauf gemÃ ¤Ã  der Verordnung (EWG) Nr. 2216/87  ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ­Ã ±Ã Ã ± ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2216/87  Valid only for intervention meat sold under Regu ­ lation (EEC) No 2216/87  Seulement valable pour des viandes d intervention vendues sous .rÃ ¨glement (CEE) n0 2216/87 HAS ADOPTED THIS REGULATION : Article 1 1 . Part of the stocks of boned intervention beef held by the intervention agencies of Denmark, France, Germany, Ireland and the United Kingdom shall be sold. This meat shall be for export. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tions (EEC) No 2539/84 and (EEC) No 2824/85 . The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale . 2 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 27 July 1987. 4. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 1 . The time limit for taking over meat of two months set in Article 6 of Regulation (EEC) No 2539/84 is extended to three months . 2. The products specified in Article 1 must be exported within six months of the date on which they are taken over. Article 3 1 . The security provided for in Article 5 of Regulation (EEC) No 2539/84 is hereby fixed at :  460 ECU per 100 kilograms of the meat referred to under 1 a), 2 a), 3 a), 4 a) and 5 a) in Annex I,  360 ECU per 100 kilograms of the meat referred to under 1 b), 2 b), 3 b), 4 b) and 5 b) in Annex I. 2. Without prejudice to Article 15 (2) and (3) of Regu ­ lation (EEC) No 2173/79 the security referred to in para ­ graph 1 shall be released when the proof provided for in Article 13 (4) of Regulation (EEC) No 1687/76 is furnished . 3 . The said proof shall be furnished within the time limit laid down in Article 31 of Regulation (EEC) No 2730/79 . Article 4 In the case of the meat referred under 1 b), 2 b), 3 b), 4 b) and 5 b) in Annex I : (a) no export refund shall be granted, (b) note (7) in Part 3 of Annex I to Regulation (EEC) No 1956/87 shall apply, and  Valido esclusivamente per carni di intervento vendute a norma del regolamento (CEE) n. 2216/87  Uitsluitend geldig voor vlees uit de interventie ­ voorraden  dat wordt verkocht in het kader van Verordening (EEG) nr. 2216/87  Apenas valido para carne de intervenÃ §Ã £o vendida nos termos do Regulamento (CEE) n ° 2216/87. Article 5 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : '33 . Commission Regulation (EEC) No 2216/87 of 24 July 1987 on the sale by procedure laid down in Regu ­ lation (EEC) No 2539/84 of beef held by certain interven ­ tion agencies and intended for export (33). (33) OJ No L 204, 25. 7. 1987, p . 55.' Article 6 Regulation (EEC) No 1432/87 is hereby repealed . Article 7 (') OJ No L 99, 10 . 4. 1981 , p. 38 . This Regulation shall enter into force on 27 July 1987. 25 . 7. 87 Official Journal of the European Communities No L 204/57 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1987. For the Commission Frans ANDRIESSEN Vice-President No L 204/58 Official Journal of the European Communities 25. 7. 87 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio minimo expresado en ECU por tonelada i1) (2)  Mindstepriser i ECU/ton (*) (2)  " Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') (2)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ ECU Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ -('Ã 2)  Minimum prices expressed in ECU per tonne (') (2)  Prix minimaux exprimÃ ©s en Ã cus par tonne (') (2)  · Prezzi minimi espressi in ECU per tonnellata ( !) (2)  Minimumprijzen uitgedrukt in Ecu per ton (*) (2)  PreÃ §o mÃ ­nimo expresso em ECUs por tonelada (*) (2) 1 . DANMARK 2. FRANCE 3 . IRELAND a) MÃ ¸rbrad med bimÃ ¸rbrad Filet med entrecÃ ´te og tyndsteg InderlÃ ¥r med kappe Tykstegsfilet med kappe Klump med kappe YderlÃ ¥r med lÃ ¥rtunge b) Bryst og slag Ãvrigt kÃ ¸d af forfjerdinger Skank og muskel sammen ­ hÃ ¦ngende 6 300 2 900 2 250 2 250 2 250 2 250 1 125 1 125 1 125 a) Filet Faux filet Tende de tranche Tranche grasse Rumsteak EntrecÃ ´te GÃ ®te Ã la noix b) Caisse B Jarret Caisse C Boule de macreuse Caisse A Bavette Boule de gÃ ®te 6 300 2 900 2 350 2 350 2 150 2 350 2 350 1 125 1 125 1 125 1 125 1 125 1 125 1 125 a) Fillets Striploins Insides Outsides Knuckles Rumps Cube-rolls b) Shins and shanks Shanks Shins Plates and flanks Forequarters Flanks Plates Briskets Shanks and/or shins Flanks and/or plates 6 650 2 900 2 250 2 250 2 250 2 250 2 350 1 125 1 125 1 125 1 125 1 125 1 125 1 125 1 125 1 125 1 125 4. BUNDESREPUBLIK DEUTSCHLAND 5. UNITED KINGDOM a) Roastbeef Oberschalen Unterschalen Kugeln HÃ ¼ften b) DÃ ¼nnung Hesse Kniekehlfleisch 3 000 2 300 2 300 2 300 2 100 1125 1 125 1 125 a) Fillets Striploins Topsides Silversides Thick flanks Rumps b) Hindquarter skirts Shins and shanks Clod and sticking Ponies Pony parts Striploin flank-edge Thin flanks Forequarter flanks Briskets Foreribs 6 300 2 900 2 150 2 150 2 150 2 150 1 125 1 125 1 125 1 125 1 125 1 125 1 125 1 125 1 125 1 125 (*) En caso de que los productos estÃ ©n almacenados fuera del Estado miembro al que pertenezca el organismo de intervenciÃ ³n poseedor, estos precios se ajustarÃ ¡n con arreglo a lo dispuesto en el Reglamento (CEE) n ° 1805/77. (') I tilfÃ ¦lde, hvor varerne er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. ( ! ) Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ± Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1805/77 . (') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n. 1805/77. 25 . 7, 87 Official Journal of the European Communities No L 204/59 (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. (') No caso de os produtos estarem armazenados fora do Estado-membro de que depende o organismo de intervenÃ §Ã £o detentor, estes preÃ §os serÃ £o ajustados conforme o disposto no Regulamento (CEE) n? 1805/77. ( ¿) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del articulo 1 / del Reglamento (CEE) n ° 2173/79 . (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (2) Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (2) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (2) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n" 2173/79 . (2) Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79 . (2) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (2) Estes preÃ §os aplicam-se a peso liquido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 204/60 Official Journal of the European Communities 25. 7. 87 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K Tel . (01 ) 92 70 00, telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App. 772/773, Telex : 04 1 1 56 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext., 22 78 Telex 4280 and 5118 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302